9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to respond, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
The drawings are objected to because:
Figures 1-5 are objected for containing text within the drawings themselves. The examiner notes that this is improper as text is not permitted within the Figures themselves.
Applicant is reminded that the sheets continuing the drawings require a 1 inch margin around the drawings which contains no portion of the drawings themselves.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
Line 2, replace “consists of” with “includes .
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, Line 2, replace “intermingling with “intermingling.” I.e., applicant is reminded that all claims must end in a period (.).
Claim 2, Line 3, replace “them” with “them.”
Claim 3, Line 2, replace “it” with “it.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 each appear to lack the use of a “transition phrase.” Specifically, the examiner notes that the term “transition phrase” is a phrase used to indicate the scope of the claims. The three most common transition phrases being “comprises” which is open-ended in that the claims protects what is written in the claim in addition to anything else which may be added to the claim language; “consisting of” which is closed ended in that the claim will only protect what is written in the claims; and “consisting essentially of” which is also closed-ended. For purposes of examination, the examiner assumes that claims 1-3 are meant to use the transition phrase of “comprises” as it is open-ended and the most all-encompassing of the transition phrases (affords the claim the most legal protection).
Claim 1 recites the phrase “it” in line 2. The examiner notes that it is indefinite and unclear as to what comprises “it.” Applicant is reminded that claims must be definitive in nature and can have no ambiguity, and thus terms such as “it” should not be used within claim language. For purposes of examination, the examiner assumes that the phrase “it” is meant to refer to the “adhesive surface organizer.”
Regarding claim 2, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To overcome this rejection, replace the phrase “can be” with “configured to be.”
Claim 2 recites the phrase “them” in line 3. The examiner notes that it is indefinite and unclear as to what comprises “them.” Applicant is reminded that claims must be definitive in nature and can have no ambiguity, and thus terms such as “them” should not be used within claim language. For purposes of examination, the examiner assumes that the phrase “them” is meant to refer to the “adhesive surface organizer and the other adhesive surface organizers.”
Claim 3 recites the phrase “it” in line 2. The examiner notes that it is indefinite and unclear as to what comprises “it.” Applicant is reminded that claims must be definitive I nature and can have no ambiguity, and thus terms such as “it” should not be used within claim language. For purposes of examination, the examiner assumes that the phrase “it” is meant to refer to the “flat surface.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,242,223 (Koves).
Regarding Claims 1-3, Koves teaches: Claim 1 - an adhesive surface organizer (24) that self-adheres to a flat surface (using adhesive pads (68) on elements (32)), preventing objects from passing below or over it and from intermingling, (Figures 1-6; Figures 1 and 5 shown below as shown below); Claim 2 - an adhesive surface organizer (24) that can be connected with other adhesive surface organizers to form a line or grid without allowing objects from passing between them, (Figures 1-6; Figures 1 and 5 shown below as shown below); Claim 3 - a surface organizer (24) that is removable from and repositionable on a flat surface without damaging the flat surface or leaving a mark on it (using adhesive pads (68) on elements (32)), (Figures 1-6; Figures 1 and 5 shown below as shown below).

    PNG
    media_image1.png
    216
    284
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    201
    148
    media_image2.png
    Greyscale


As best understood in view of the 112 rejections above, claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,134,795 (Papera).
Regarding Claims 1-3, Papera teaches: Claim 1 - an adhesive surface organizer (10) that self-adheres to a flat surface (using adhesive pads (58)), preventing objects from passing below or over it and from intermingling, (Figures 8 and 9 as shown below); Claim 2 - an adhesive surface organizer (10) that can be connected with other adhesive surface organizers to form a line or grid without allowing objects from passing between them, (Figures 8 and 9 as shown below); Claim 3 - a surface organizer (10) that is removable from and repositionable on a flat surface without damaging the flat surface or leaving a mark on it (using suction cups (56)), (Figures 8 and 9 as shown below).

    PNG
    media_image3.png
    495
    738
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649